HARRIS, Judge.
Wolf contracted to become a mortgage broker/real estate salesman with Nations. Wolfs contract required that he split all commissions received during this relationship with Nations and provided that his right to receive commissions for work in progress at the time of termination would not be recognized unless the transaction closed within fourteen days of his termination by Nations.
Wolf worked on the sale of his brother’s business in another state and received a commission of $150,000 which he failed to report to or share with Nations. Nations learned of the transaction and terminated Wolf.
This action involves Nation’s suit against Wolf to receive its share of the unreported commission and Wolfs counterclaim for commissions for work in progress at the time he was terminated. The jury awarded Nations the entire commission on the sale of Wolfs brother’s property and denied the counterclaim involving two transactions which ultimately closed beyond fourteen days of Wolfs termination.
We affirm the directed verdict on the counterclaim. We reverse that part of the judgment, however, which permits Nations to keep the entire commission paid on the sale of the brother’s business. This commission was earned during Wolfs employment and he was entitled to his percentage of it. His termination, even if for cause, does not justify a forfeiture of Wolfs share of the commission.
We remand to the trial court with instructions to compute Wolfs share of the commission pursuant to the formula contained in the agreement and reduce that amount from the judgment herein.
AFFIRMED in part; REVERSED in part and REMANDED.
W. SHARP and ANTOON, JJ., concur.